OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                          AUSTIN




           You anti4
           YOU arked the
                     the opiti
the
the tollowi~
    tollowi~ quertloMr




          AC&36 3176 providrs in part that tba mxpwul-
tondent ahal3 hat. mvem    "To *OTB for good tmuoe, wlth
the oorment it the L lrd, aay otrio*r, teaoher or *aplop.
. . .=
         It I8 to be aoted thet, in the aase of dirohesg-
ing oificsrs,teaahere, and emplopesr, the Baar4 and the
                                                               . *.,,




Bonorable Harry Enox, Chalman, Page 2



suparintsndentexercieo a joint authority    under statute,
neither uaa sot without the recommendationor consent of
the other. (See our Opinion Xo. o-1851) But in the cam
at disabargiagpatienta, the Leglalaturedid not thus olr-
oumorlbe tha authority of the ouperintsndant. Instead,
it    empowered the ouprintendent to w41eohargepatfsntsw,
without    conditioningthe exercise of such authority upon
%he oonaent of the Board.*
          Observingtha language used by the iegialaturo
in reapeat to the dlaaharge oi ofiicers an4 enployoel by
the auparinteudent,as comparedwith that use4 in mapsot
to the dlmharge of patients by him, we are of oplniou
that the Leglelaturebid not inten that the auperintmd-
ant rust have the pezmlarrlonot the Board to Uisaharge
pstlenta. We beliers it aas intended to eohfer upon the
auperlntandsntthe broad authority to dlsoharge patlent8,
and that.the power of the Boar4 to 4isoharge patient8 is
cumulativeof that posseseed by the Superintendent,the
Boerd's power in suoh raspeat being rsatrioted by limit-
,%ngIta exeroiae to thoae Faatanoearhere the auperintexnd-
eat reooagends the dlaoharge.
          If reama for~muh eonstruetisn,in4epen4artof
the languageof the statutea,noed be aaalgm4, we think
It 18 found %a the nature oi the polar to be exemieed.
The 8uperlntendentof the Institution is requlrad to be
a ukllled physlolan expemlanoe4 in the treatment of in-
6anity. ArtSole 3104. Whether a patltmt la to ba dim-
oharged must be deteraiaedby allappraisal af hi8 phyeloal
aad rental aohdltfon,wlth due regard ior hLe omn Welfare
and that or the pub$io. This ia au issue whloh oan be-
resolved eSrrotire3y only fraa person&l obeervation  of ti,e
patient by a skilled phyaloian experieneed~lnthe dia&&.s
and treatamntof laentaldiseases. In the absenoe or language
requiring auoh couatruction,we are not prepared to hold
that the Leglalcture latsnded that the jWrguent of the
superintendentin respect to this matter PhouM be ra-
viewed by the libard, rhoae manifo'%dduties do not penuit
or personal obaertationof PatientAt,  an4 whose aelabebsare
not required to poseesa~the qualifioationsneceeaary to
zWnorabl@                         Page S




detur8it.Mths queatfoa involved.
             That the Lcrglalature
                       _           -lnte$ed
                                     _       the power
                                                 . . _to_dls-...
axas pctientn       to be 0xeroiaeauy tne superintenaencwith-
out prior peraiasion or approval of the Board Is rurthrr
~~i40~ti~odby the polloy sxpreaaed la ArtIsle 51931, Yurnon'a
?&via04 Civil Statutes, dloh expreaaly mmmlta to the
8up.rintwmlt      alow   the deolalon upon thm qua8tlon 0r al-
la*iag Wtes       to Lea*0 ths lnatltutlonfor temporary per-
:@a of absqnee not exoeeding twelve months, dth additlonel
ls0re of abasme at,the expirationof such period to be
gtmwd      *by the auperintakdant or upon his ~ooamn4atlOn".
~$0lufflslsat rsaaon appsara why the Lyllsleturew0ul4 have
aonierretl   upon the aupalntendent tha mad p-ax to all-
turapora~    abeenoes wlnithout requiring the o0lylsntci th0
Board themto, while r@quLting th0 koard*a aoneent to a
diaebfwge.

             Your question aa to vrhothar,the    auperint0udsut
say #aohargu a patient without pwmleaIon at the War4
la thersto?e aaswered la the sfiimatlra. You aak04 whether
the superintendent      may dtaahargo a patient *arbitrarily*.
Ir y0usasan to inquire whether the Legislature inteabed
that    t&e rQgsrint8ndent   should. exeralae  en unbrl4le4 dla-
wetion to Qiaeh%rge a patient without regard to his-
pbyaiti or matal oamlttion, the w&far6 of tha patient
and tJmf or the pubU6, ~8 rower         that n0 auoh paer w&a
intanded to be ooaferreQ. Tim atatute         oonteuplatee that
the auperintem4ent6shall be vsstea'wlth4laoretlon to ds-
t6aPine    rhather the ooadltlonci the patlbnt la aucrhthat
dth due regard for his welfars and that QS the publlo he
may be diaohargedfrom the lnatltutlon. I8 I* lntendsd
that thla dlaoretlonwill be exercised masonab~y, rather
thaa arbitrarily. &?we*or, aa In the-aaaa oi every publla
offher to whom the s*erolse oi aa oflfciel dlaontlon la
oonffded,    tbera alwaylraxlate the parer In the offloOzS
though hot the right, to de&de aron~ es Nell es tight.
Rhere a dlaoretioa ia eoniided to a publics ofrioer,~it ia
pooslble that he may abuse it. '%at he ray abuse It, however,
doas not argue agalhat the axlatenoe 0f the authority. &hers
the deetaion ot tho offloer ia final, as here, the re15s4y
for abuse of dlaarstion,or arbltrarr action, la retmml t?f
the otfsndtng otflaer.
          A oourt or4er la not a oomlition preoeUant to
the Qiaahargo of a patient by th6 #uporiatendmL Ho 8tat-
ate that we ham boon able to find maker it M. ?he oom-
n&Want of a ptlant is not for pumlabwnt, but for trrt-
Amt.   Thr order   of   60uitmAt   Uosa Aot   prsaribo-lndmd,
tbo oo\Ut ia sot uymereU to 4ete~n~t-the               PWSDA
8lpga    aonfilud In tha IrUtitutlonSOS a dafialto       period
          The parloU o? aoaflnumat hbgss upolr tba phy8faal
la U& a l            o fAth a patleat~to the 6UQWiAtsadafit
           Oo lr ditlo
of the ia&itation, a8 noted abole, i8 aoAmStlW b7 mtatute
the power of aisohargmwhen, in hi8 opinion,.the aondithn
of the patient warranty,it.